June 11, 2013




                                 JUDGMENT

                 The Fourteenth Court of Appeals
NUSTAR ENERGY, L.P., AND KANEB MANAGEMENT COMPANY, L.L.C.,
                          Appellants

NO. 14-12-00657-CV                          V.

                 DIAMOND OFFSHORE COMPANY, Appellee
                    ________________________________

      This cause, an appeal from the interlocutory summary signed June 18, 2012
in favor of appellee Diamond Offshore Company and made final as a result of the
severance order signed March 21, 2013, was heard on the transcript of the record.
We have inspected the record and find error in the judgment. We therefore order
the judgment of the court below REVERSED and REMAND the cause for
proceedings in accordance with the court’s opinion.

      We further order that all costs incurred by reason of this appeal be paid by
appellee Diamond Offshore Company.

      We further order this decision certified below for observance